PD-1181-15
                        PD-1181-15                  COURT OF CRIMINAL APPEALS
                                                                     AUSTIN, TEXAS
                                                    Transmitted 9/11/2015 4:52:42 AM
                                                      Accepted 9/14/2015 3:42:44 PM
                      CAUSE NO. 01-14-00431-CR                        ABEL ACOSTA
                                                                              CLERK
STATE OF TEXAS                   § IN THE FIRST


VS.                             §    COURT OF APPEALS


MARIANNE MAREK             § SITTING IN HOUSTON, TEXAS
           MOTION TO EXTEND TIME TO FILE
         PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:
Now comes MARIANNE MAREK, appellant in the above-styled
and numbered cause, and moves for an extension of time
of 30 days to file a petition for discretionary review,
and for good cause shows the following:

                                I.
   This case is on appeal from the Austin County Court
at Law.
                               II.
   The case below was styled MARIANNE MAREK V. the STATE

OF TEXAS and numbered 13CR-30663.

                              III.
   Appellant was tried by a jury and convicted of the
offense of Interfering With An officer in the above
cause on March 24, 2014. Sentence was imposed at 1 year
probation by the Honorable Daniel W. Leedy. Austin

County Court at Law Judge on March 24, 2014.



 September 14, 2015
                            IV.

   Appeal was had to the FIRST Court of Appeals.
On July 28, 2015, the FIRST Court of Appeals
affirmed appellant's conviction in the above cause.
This Petition for Discretionary Review was therefore
due on August 28, 2015. This is appellant's first
request to extend the time of filing of his Petition
for Discretionary Review.
                              V.
    Appellant's counsel now requests an extension of
time of 30 days from the date the PDR was due to
September 27, 2015, for reasons that follow.

                            VI.
   Counsel has been unable to complete Appellant's PDR
within the required time period. Appellant relies on
the following facts as good cause for his requested
extension of the time for filing:
                           VII.

   Counsel is a solo practitioner, under contract for
all services criminal and juvenile services in Austin
County(with two other attorneys). Further, counsel has
been set in the following court matters in the courts
indicated since the time the prior extension was

granted:

7-30-15-ACCL-BRYANT,VANAKEN,JONES
8-11-15-ACD-MOORE,C-CAMACHO,BATES,CAMPBELL,WARD,HOES,
MILES,TAYLOR,GLASER,THOMPSON,PATEK,TAN
PT-NELSON,COOK

           WCD-DANIELS
8-13-15-ACCL-HARRIS,BRYANT,S-JONES,R-JONES,DAVIS
8-25-15-ACD-PRESSWOOD,MADISON,GARZA,TESAR,WALLACE,
D-CAMACHO
8-27-15-ACCL-HILL, JONES

8-31-15-ACD-PICKRON TRIAL (MURDER CASE)
9-8-15-ACD-TARVER,
9-10-15-ACCL-CAMPBELL,THORPE,OLVERA
      Further, counsel is set in the following proceeding
from today's date to the requested extension date.

9-11-15-WCD-HOUSTON-SENT-HRG
9-21-15-ACCL-THOMAS
9-22-15-ACD-WARD,CASTRO,GALLEGOS,PENRICE,CAMPBELL,
ANDRUS
9-24-15-ACCL-MCANDREWS-CUSTODY HRG


WCD - WALLER COUNTY 506TH DISTRICT COURT

ACD      - AUSTIN COUNTY 155TH DISTRICT COURT
ACCL - AUSTIN COUNTY COURT AT LAW
      WHEREFORE, PREMISES CONSIDERED, appellant respect-

fully requests an extension of 30 days from the due date
to file his petition for discretionary review.


                             Respectfully submitted,
                             CALVIN GARVIE
                             POST OFFICE BOX 416
                             BELLVILLE, TEXAS 77418
                                (979) 865 - 5456


                             BY:/s/ Calvin Garvie
                                CALVIN GARVIE
                                STATE BAR NO.:07714300
                                TEXATTYCG@AOL.COM
                                ATTORNEY FOR DEFENDANT
                 CERTIFICATE OF SERVICE
I hereby certify that a true copy of this extension
request was delivered or sent to the offices of the
Austin County District Attorney, One East Main,
Bellville, Texas 77418 and the State Prosecuting
Attorney, P.O. Box 12405, Austin, Texas 78711 on
September 10, 2015 by e-mail or fax.

                         BY:/s/ Calvin Garvie
                            CALVIN GARVIE
STATE OF TEXAS                            §
                                          §
COUNTY OF AUSTIN                          §
                                      AFFIDAVIT
    BEFORE ME, the undersigned authority, on this day
personally appeared CALVIN GARVIE, who after being duly

sworn stated:
    "I am the attorney for the appellant in the
    above numbered and entitled cause. I have read
    the foregoing MOTION TO EXTEND TIME TO FILE
    PETITION FOR DISCRETIONARY REVIEW and swear
    that all of the allegations of fact contained
    therein are true and correct to the best of my
    knowledge."

                                        CA VIN GA' IE
                                        Affiant


    SUBSCRIBED                  AND    SWORN      TO    BEFORE   ME   on

September 10, 2015, to certify which witness my hand and

seal of office.

                                        Notary Public, State of Texas
     .: 011
        •  k.s DEBBIE K. MCCOSLIN
           1 MY COMMISSION EXPIRES
                 October 20, 2016